DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-4 of the remarks, filed on 06/24/2021, with respect to claims 1-10 and 12-16 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1, 2, 4-6, 8, 9, 12, 14 and the 35 USC 103 rejection of claims 3, 7, 13 and 16 have been withdrawn. 
Allowable Subject Matter
Claims 1-10 and 12-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements wherein said patch clamp device comprising at least one chip, wherein a hole is located in said chip, said hole extending through the chip from a first side to an opposite second side, said hole configured to capture a biological cell on the first side of said chip; wherein an external solution is located on a first side of the chip and is separated from an internal solution on the opposite second side of the chip and wherein the concentration of the Ca2+, Sr2+ and Ba2+ metal ions in the external solution is between 1 and 20 mmol/L.
Claims 2-7 and 17-19 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of method steps of comprising at least one chip, wherein a hole is located in said chip, said hole extending through the chip from a first side to an opposite second side, said hole configured to capture a biological cell on the first side of said chip; wherein an external solution is located on a first side of the chip and is separated from an internal solution on the opposite second side of the chip; wherein the anions are 
With respect to claim 9, the prior art of record neither shows nor suggests the combination of method steps comprising at least one chip, wherein a hole is located in said chip, said hole extending through the chip from a first side to an opposite second side, said hole configured to capture a biological cell on the first side of said chip; wherein an external solution is located on a first side of the chip and is separated from an internal solution on the opposite second side of the chip; and (c) introducing a solution of one or more metal ions selected from Ca2+, Sr2+, and Ba2+, or combinations thereof into the external solution; wherein the concentration of the metal ions in the external solution is between 1 and 20mmol/L and wherein steps a and b. can be performed in any order; and wherein the method further comprises the step of performing patch clamp measurements on the cell(s) in the patch claim device, after step (c).
Claims 10, 12-16, 20 and 21 depend from allowed claim 9 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2014/0339102 discloses a planar patch clamp device, electrodes for said 
device and cell ion channel current measurement method.
US PUB 2013/0147461 discloses a masking apertures enabling automation and 
solution exchange in sessile bilayers.
US PUB 2017/0256802 discloses an intercalation membrane.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814.  The examiner can normally be reached on M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867    
                                                                                                                                                                                                    /JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858